DETAILED ACTION
Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Iwata (WO 2015186758 A1; relied upon in the Office Action filed on 01/28/2022) fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a first plate portion and a second plate portion as set forth in the claim. The reason for allowance correlates to previously presented claim 4 that was indicated as containing allowable subject matter in the Office Action filed on 01/28/2022.
Re Claims 2-3 and 5-18:
The claims are allowed due to their dependence on base claim 1.
Re Claim 19:
The closest prior art of record, Iwata, fails to disclose, teach, suggest, or render obvious the combined method, structure, and functionality of a first plate portion and a second plate portion as set forth in the claim. The reason for allowance most closely correlates to previously presented claim 4 that was indicated as containing allowable subject matter in the Office Action filed on 01/28/2022.
Re Claim 20:
The claims are allowed due to their dependence on base claim 19.


Re Claim 21:
The closest prior art of record, Iwata, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the fixing member and the insertion clamp are located between the reflective sheet and the backplane as set forth in the claim. The reason for allowance correlates to previously presented claim 10 that was indicated as containing allowable subject matter in the Office Action filed on 01/28/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875